Citation Nr: 0119155	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD); to include the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1970.

This appeal arises from the August 1995 rating decision from 
the Montgomery, Alabama Regional Office (RO) that granted 
service connection for post traumatic stress disorder (PTSD) 
and assigned a noncompensable evaluation.  This case was 
remanded in August 1998 for further development.  By rating 
decision in January 2001, the RO increased the evaluation for 
the veteran's service connected PTSD from 0 percent to 50 
percent.  This rating was assigned effective from August 11, 
1994, the date of the claim for service connection.  The 
veteran has continued his appeal of the 50 percent rating.  
The case has been returned to the Board.

In view of the contention advanced by the veteran that his 
service connected PTSD has caused him to be unemployable, and 
in light of subsequent development, the issue in this case 
includes the issue of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU).  

Finally, as to the allowances below, the Board leaves it to 
the RO to assign initial effective dates.  If the veteran 
wishes to contest any assigned date, he may do so at that 
time.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's PTSD has resulted in severe and no greater 
social and industrial impairment under the criteria in effect 
prior to November 7, 1996.  These criteria are for 
application based on the date of the claim in 1994.  These 
criteria are, in this case, more favorable to the veteran 
than the "new" criteria.

3.  The manifestations of the veteran's service connected 
PTSD do not result in symptoms such as gross impairment in 
thought processes, delusions or hallucinations, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relative, own occupation, 
or own name.

4.  Service connection is in effect for PTSD currently rated 
50 percent disabling by the RO, raised to 70 percent herein, 
and residuals of a shrapnel wound of the left shoulder, rated 
30 percent disabling, and a scar of the left shoulder rated 
10 percent disabling.

5.  The veteran is not currently working, has left several 
jobs secondary to personal problems with the others; he 
reportedly had an 8th grade education.

6.  The veteran most recently is shown by the evidence to be 
precluded from performing all forms of substantially gainful 
employment as a result of his service connected disabilities, 
especially the PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 70 percent 
for PTSD under the criteria in effect prior to November 7, 
1996 have been met; the veteran does not meet the criteria 
for a 100 percent rating under the old or revised 
regulations.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (as in effect prior and subsequent to 
November 7, 1996).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records include that the veteran 
received shrapnel wounds to the left upper arm.  His 
specialty was combat engineer.  Awards and decorations 
received include National Defense Service Medal; Vietnamese 
Service Medal; Vietnamese Campaign Medal with device; Combat 
Action Ribbon; Good Conduct Medal; and Purple Heart Medal.

On a VA examination in June 1995, the veteran reported that 
he was a combat engineer in Vietnam.  He currently worked 
part time as a painter for about three years and prior to 
that did odd jobs such as carpenter, cutting the grass and 
painting.  He had an eighth grade education.  The veteran 
reported that he had a history of alcohol and marijuana use 
since the Vietnam Era.  The veteran stated that he had 
problems immediately upon return from Vietnam, including 
crying for no reason, and waking up in the middle of the 
night hollering and screaming about the war.  He reported 
that he currently had bad dreams about two to three times a 
month.  On examination, the veteran was well developed and 
well nourished.  He was calm and cooperative with normal 
psychomotor activity.  His facial expressions were mobile.  
He was coherent and relevant but was a poor historian.  He 
responded well to questions posed.  His communication was 
normal.  His affect was appropriate.  His mood appeared to be 
neutral currently.  No thought disorder was elicited.  The 
veteran minimized the alcohol problem.  He was oriented and 
his memory was good for remote, recent, and immediate events.  
His judgment and insight were both good.  The impression 
included PTSD by history, substance abuse, and alcohol and 
marijuana dependence.  The GAF was about 70.

VA treatment records from January 1992 and March 1992 include 
that the veteran was seen with complaints of being depressed, 
having bad dreams, and wanting to "just let go".  The 
veteran reported nightmares related to Vietnam.  The 
diagnoses included PTSD.

On a VA treatment record from May 1996, the veteran reported 
more sleep trouble and being more concerned about his alcohol 
use.  He reported combat service in Vietnam.  He reported 
overwhelming feelings of guilty and frequent nightmares 
related to incidents in Vietnam.  The nightmares interfered 
with his sleep.  He had a worsening problem with alcohol 
which had a strong element of self medication.  He would 
drink during the day when he had jitteriness and flashbacks.  
He would drink at night to pass out to sleep and prevent the 
nightmares.  He did not realize that the alcohol would cause 
increasing depression and a rebound of the nightmares the 
next night.  He tried to go to a PTSD program but had 
marijuana in his urine at that time.  He stated he was not 
currently using marijuana.  He was depressed with chronic 
fatigue.  He would have tearful episodes for no particular 
reason when watching programs on television.  He had 
recurring suicidal thoughts but he stated that he definitely 
would not do anything to injure himself out of concern of the 
effects on his elderly and disabled parent.  He reported 
flashbacks but that had gotten better over the years.  He 
liked to fish but it was difficult for him to go though 
wooded areas to get to a fishing spot.  He was uncomfortable 
in open spaces and would find himself "scouting the tree 
line" when he was outside.  The impression included that the 
veteran had the typical symptom complex for PTSD.  
Superimposed on this was alcohol abuse which had at least 
some element of self medication.

On a VA examination in October 2000, the veteran reported 
that he was not currently in treatment for his PTSD.  The 
veteran denied use of drugs or alcohol prior to entering the 
military.  The veteran reported being a combat engineer in 
service, working as a mine sweeper.  He reported that he did 
his job but he was afraid constantly.  He reported that after 
service, he had nightmares related to his Vietnam 
experiences.  He reported drinking alcohol.  The veteran 
reported that he was unable to work with anyone else because 
he would get irritable.  Other people would get on his 
nerves.  Drinking alcohol would relax him.  He would smoke 
marijuana whenever it was available.  He denied any excessive 
smoking of marijuana.  His longest period of employment on a 
single job was three years previously when he worked for a 
gas company.  He would leave jobs due to personal problems.  
He had not had a permanent residence for more than ten years.  
He reported being unable to have intimate feelings towards 
anyone.  He reported that he would drink and watch television 
for fun and relaxation.  He had considered suicide in the 
past.  

Currently the veteran reported that he could work as long as 
he does not have to work around people or under a supervisor.  
He reported that he would get very short tempered, easily 
frustrated, nervous, and tremulous.  He could not work under 
time pressures or with someone constantly observing him.  
After a day's work he would have to drink several beers in 
order to settle his nerves.  There were times and he would be 
clean and sober and could work, but after a while someone on 
the job would do something or say something that would get 
him mad and afterwards he would have to take a drink to calm 
his nerves.  The next morning he would tremble so that he had 
to have another drink to calm the tremors, then he could not 
go to work because he would have alcohol on his breath.  He 
reported that he had never gone to work drunk and never drank 
on the job.  He reported that he frequently had problems with 
co-workers.  He reported memories and nightmares of Vietnam.  
He was not functioning, not happy, and did not have good 
feelings about life.  He was unable to experience any 
pleasure or enjoyment in things that once brought him 
happiness.  He reported that every day he would come across 
something that triggered memories of Vietnam.  He had 
nightmares two to three times per week and afterwards would 
think about Vietnam for several days.  He reported that 
sometimes he found himself crying because of these thoughts.  
He reported that the only relief he would get was when he was 
drunk.  He was reluctant to enter a PTSD treatment program 
for fear that things would only get worse.  

On examination, the veteran was alert.  He made no attempt to 
interact or to relate to the examiner during the interview.  
He avoided eye contact with the interviewer, though 
occasionally would look in the direction of the examiner.  
There did not appear to be any impairment in thought 
processes or in ability to communicate.  There was no 
evidence of delusional thinking or hallucinatory experiences.  
The veteran's behavior was socially appropriate throughout 
the interview.  The veteran admitted to having suicidal 
thoughts and stated that the only reason he stayed alive was 
to help his elderly parent because they had no one else.  The 
veteran felt that he was worthless and useless.  He had no 
plans for the future other than to help his ailing parent.  
He was able to maintain personal grooming and hygiene and 
participate in activities of daily living independently.  He 
was fully oriented to person, place, and time.  His memory 
appeared to be intact; his short term memory appeared to be 
impaired.  There was no obsessive or ritualistic behavior.  
The veteran's speech was monotone and conversation was 
decreased in amount and was limited to brief responses.  The 
veteran admitted to feeling sad and depressed.  He reported 
problems falling asleep and reported that he had to drink 
himself into a coma in order to sleep.  He currently had 
reduced his alcohol intake and was on medication to help him 
sleep.  The diagnoses included PTSD and substance dependency, 
alcohol.  The GAF was 50, the veteran lacked interest in 
life, felt hopeless, worthless, and useless to anyone.  He 
continued to experience occasional suicidal thoughts.  He was 
unable to hold a job.  He felt that he could not stop 
drinking alcohol because drinking was all he had to do, it 
would occupy his time, otherwise he would dwell on memories 
of Vietnam and his past failures.  He lacked friends, did not 
mix well with people, and preferred to be alone.  The 
veteran's symptoms appeared to be primarily related to PTSD.  
His alcoholism and consumption of alcohol appeared to be an 
effort to self medicate his underlying symptoms.  There were 
times when the veteran was drug and alcohol free and he was 
unable to hold a job or interact with other people in a 
routine manner.  The veteran's dependence on alcohol was a 
separate problem.  

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  The 
case has been remanded for further development, which was 
satisfactorily conducted.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  In this regard, medical 
examinations have been conducted, treatment records have been 
obtained, there has been notice as to information needed, and 
there have been rating decisions and supplemental statements 
of the case sent to the appellant.  There is no indication 
that there is additional information on file that would lead 
to different outcomes in this claim.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this issue involves a rating assigned 
in connection with a grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is service connected for PTSD, with an evaluation 
of 50 percent assigned under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2000) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The record supports a rating of 70 percent under the old 
criteria for evaluating psychiatric disorders.  The evidence 
shows that the veteran demonstrates a severe level of PTSD 
equating to severe social and industrial impairment.  These 
criteria, in this case, are more favorable to the veteran 
than the new criteria.  Both criteria are for application as 
the claim has been ongoing since 1994.

The evidence shows that the veteran has nightmares, 
flashbacks, depression, sadness, feelings of worthlessness 
and uselessness, irritability, suicidal ideation, but with no 
evidence of intent or plan, irritability, anger, with some 
impairment of short term memory, and social isolation, due, 
in part, to PTSD.  On examination, the veteran is fully 
oriented, with no impairment in thought processes or ability 
to communicate.  There is no evidence of hallucinations or 
delusions or obsessive or ritualistic behaviors.  He is able 
to maintain personal grooming and hygiene and can conduct 
activities of daily living independently.  The veteran's 
speech was monotone and the veteran did not interact with the 
examiner.  His memory, other than short term was intact.  The 
veteran's GAF on the June 1995 VA psychiatric examination was 
70; on VA examination in October 2000, the GAF was 50.

The criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 
61 and 70 contemplates some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score between 51 and 60 contemplates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Taken as a whole, this most recent evidence demonstrates that 
the veteran would have difficulty working, mostly due to his 
psychiatric disorder.  As to social impairment, under the old 
regulations, social impairment was important only insofar as 
it impacted on industrial impairment.  Thus, severe 
industrial impairment but no greater has been demonstrated.  
In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 70 percent, but no higher, under the 
old criteria for rating psychiatric disorders is warranted; 
and the veteran does not meet the requirements for a rating 
in excess of 70 percent under the revised regulations, as the 
medical evidence shows that the veteran does not have 
delusions or hallucinations; he is oriented to person, place, 
and time.  Some suicidal ideation has been noted but with no 
intent or plan.  Again, memory other than short term is 
intact, and there does not appear to be any impairment in 
thought processes or in ability to communicate.

Further, in this case, due to the veteran's contention that 
his is unemployable due to the service connected PTSD, and in 
light of the grant to 70 percent for the service connected 
PTSD, above, an analysis of entitlement to total disability 
rating based on individual unemployability due to service 
connected disability (TDIU), is necessary.  See Norris v. 
West, 12 Vet. App. 413 (1999) (when RO considers rating 
increase claim where schedular rating meets minimum criteria 
of section 4.16(a) and evidence of current service-connected 
unemployability in claimant's claims file or under VA control 
exists, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) 
(per curiam order), evaluation of rating increase includes 
evaluation of reasonably raised claim for TDIU rating).  

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2000).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).  

The veteran contends that his service connected PTSD has 
prevented him from engaging in any substantially gainful 
employment.  The evidence from the most recent VA examination 
in October 2000 supports his contention.  At that 
examination, the examiner indicated that the veteran was 
unable to hold a job.  The veteran's symptoms appeared to be 
primarily related to PTSD and that there were times when the 
veteran was drug and alcohol free and he was unable to hold a 
job or interact with other people in a routine manner.  
Accordingly, the Board finds that the evidence from this most 
recent examination supports the veteran's claim that his 
service connected PTSD renders it impossible for him to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  This seems the case currently when associated with 
the other service connected disorders. 

Finally, as noted above, in view of the grants above, the 
Board will allow the RO to assign effective dates so as to 
not prejudice the appellant's claim as to that matter.  If he 
disagrees with effective dates assigned, he may disagree in a 
timely matter and pursue an appeal as to the effective date 
issue.


ORDER

Entitlement to a 70 percent rating, but no more, for the 
veteran's service connected PTSD is granted under the old 
regulations, subject to the law and regulations pertaining to 
the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected PTSD is granted, 
subject to the law and regulations governing the effective 
dates of TDIU benefits and the payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

